Title: From George Washington to the Pennsylvania Board of War, 8 May 1777
From: Washington, George
To: Pennsylvania Board of War



Gentlemen,
Head quarters. Morris Town. 8th May 1777.

By the last return of the 1st Pennsylvania Battalion, I discover a number of Vacancies, which for want of a knowledge of Gentlemen competent to the duties of an Officer I can not fill up—I must therefore beg the favour of You to perform this important business for me. The distractions occasioned in Battalions by irregular Promotions and bad Appointments are too generally known not to have reached your Ears, it becomes therefore unnecessary for me to urge any Reasons in favour of a prudent Choice. I shall content myself for the present with

entreating your speedy Attention, that the Gentlemen may render immediate service to their Country. I am Gentlemen Yr most Obed. Sert

Go: Washington

